Citation Nr: 0619823	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  05-17 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether a February 1949 rating decision that disallowed an 
initial compensable rating for residuals of frozen feet 
committed clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
March 2006, the veteran's motion to advance his case on the 
docket was granted under 38 C.F.R. § 20.900(c).  



FINDING OF FACT

Any incorrect application of law or fact has not been 
identified in a February 1949 rating decision that granted 
service connection for residuals of frozen feet and assigned 
an initial rating of 0 percent.  



CONCLUSION OF LAW

A February 1949 rating decision did not contain CUE in not 
assigning an initial compensable disability evaluation for 
residuals of frozen feet.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board recognizes that a CUE allegation is not a claim or 
application for VA benefits.  Thus, it has been held that the 
Veterans Claims Assistance Act of 2000 does not apply to a 
CUE allegation concerning a VA decision.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  

Legal standards

There are two statutory exceptions to the finality of an 
unappealed RO decision:  (1) reopening the claim upon the 
receipt of new and material evidence, see 38 U.S.C.A. § 5108; 
and (2) revision based upon a showing of CUE, see 38 U.S.C.A. 
§ 5109A; Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  A 
reversal or revision of prior decisions due to CUE is 
considered a collateral attack on a prior decision, Livesay, 
15 Vet. App. at 178-79, which asserts an incorrect 
application of law or fact, Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994).  Such an error must have occurred on the 
record "as it existed at the time of the disputed 
adjudication."  Id.   

Additionally, a breach of the duty to assist the veteran does 
not vitiate the finality of an RO decision.  Cook v. 
Principi, 318 F.3d 1334, 1345 (2002).  

As a matter of law, a medical error or change in diagnosis 
cannot constitute CUE.  
See Russell v. Principi, 3 Vet. App. 310, 314 (1992).  
Medical personnel, whether they work for VA or the service 
department, are not adjudicators, and as such, cannot commit 
CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); see 
also Shockley v. West, 11 Vet. App. 208, 214 (1998) 
(recognizing that a claim of misdiagnosis could be 
interpreted as either assertion of failure to satisfy duty to 
assist or disagreement with weighing of facts, neither of 
which can be CUE).

Moreover, an alteration in the diagnosis of a disability 
cannot give rise to CUE.  See Kronberg v. Brown, 4 Vet. App. 
399, 401 (1993) (recognizing that where new evidence 
resulting in a diagnosis of chronic mononucleosis was 
unavailable at the time of an initial application for 
benefits, Board's decision that there was no CUE in the 
original adjudication was not arbitrary, capricious or an 
abuse of discretion).

Facts

The veteran's service medical records contain a November 1945 
separation examination where the veteran reported frozen feet 
in a German POW camp; a physical assessment found normal 
skin.  

Upon discharge the veteran filed an application for 
compensation for frozen feet.  A February 1946 rating 
decision denied the claim because residuals of frozen feet 
were not shown by the evidence of record.  An April 1946 
determination noted that residuals of frozen feet were not 
found on the last examination.  

In December 1948, the veteran underwent a VA examination.  
The veteran complained of pain and tenderness of both feet on 
exposure to cold, and had been unable to work outside in the 
winter.  He had attempted to go hunting but both times had to 
return home due to painful feet.  Objective findings included 
that the veteran's feet were well developed, with normal skin 
texture, slight redness or erythema of the toes bilaterally, 
and callouses.  Dorsalis pedis pulsation was normal 
bilaterally.  The examiner noted that the clinical findings 
were not significant but the subjective complaints were 
probably authentic on exposure to cold.  The diagnosis was 
residual symptoms of frozen feet, mild on exposure to cold.  

A February 1949 rating decision granted service connection 
for residuals, frozen feet, mild, and assigned a 0 percent 
disability evaluation from April 1, 1946.  

Thereafter, the next communication from the veteran in the 
claims file is dated December 1990 (which was an application 
for compensation).  A May 1991 rating decision, among other 
things, granted an increased rating of 30 percent for frozen 
feet.  A July 2001 rating decision, among other things, 
granted service connection for peripheral neuropathy due to 
cold injury for the lower extremities and assigned 30 percent 
disability evaluations, respectively.  

In February 2003, the veteran filed a statement in which he 
sought to an earlier effective date for payment on his claim, 
and attached a copy of the February 1949 rating decision that 
had granted service connection for residuals of frozen feet 
with a 0 percent rating from April 1, 1946.  The veteran 
recounted that he had been unable to meet a schedule for 
subsequent examinations commencing in 1949 because he and his 
brother had purchased a service station and worked 12 hours a 
day all year.  

A May 2004 rating decision interpreted the preceding 
statement as an allegation of CUE in a February 1949 rating 
decision.  A May 2004 rating decision had assessed the rating 
criteria in effect at that time and assigned a 10 percent 
rating from April 1, 1946, based upon findings contained in 
the December 1948 VA examination report.  The RO also 
reviewed the May 1991 rating decision that had assigned a 30 
percent rating for residuals of frozen feet, and found no 
error.  A September 2004 letter to the veteran, however, 
noted that the Service Center Manager at the Seattle RO was 
the only officer qualified to approve such a finding of error 
in an old decision, and he had concluded that symptoms at 
that time were mild at best and CUE was not present when the 
February 1949 rating decision assigned a 0 percent rating 
from April 1, 1946.  

On his May 2005 VA Form 9, the veteran recounted his 
experience during World War II that had led to frostbite, and 
that he did not believe frozen extremities was a progressive 
disease where the tissue keeps freezing as the years 
progress.  He noted that the disability had initially been 
evaluated at 0 percent, and then 30 percent from 1990 
onwards.  

Analysis

It appears that the veteran had originally intended to allege 
error regarding an effective date of April 1, 1946, as 
assigned in the February 1949 rating decision that granted 
service connection for residuals of frozen feet.  A CUE 
allegation must identify the alleged error(s) with "some 
degree of specificity," Crippen v. Brown, 9 Vet. App. 412, 
420 (1996) (quoting Fugo v. Brown, 6 Vet. App. 40, 43 
(1993)), and the veteran has not identified a perceived 
incorrect application of the law or facts at that time.  
Also, given the finding below that the February 1949 rating 
decision need not be revised based upon CUE to generate a 
higher rating, an issue regarding an earlier effective date 
for a 0 percent rating is of no practical importance.  

It appears that the veteran's CUE allegation became primarily 
concerned with the level of disability evaluation assigned in 
the February 1949 determination (which is what the RO 
considered in its May 2004 rating decision). 

Again, it has not been specified how the law had been 
misapplied to the facts as then known.  The rating criteria 
in effect at that time (Diagnostic Code 7122 of the 1945 
Schedule for Rating Disabilities) presented a 10 percent 
evaluation for bilateral (or unilateral) residuals of frozen 
feet with mild symptoms with chilblains.  The most probative 
and singular medical evidence of record (a December 1948 VA 
examination) did not mention chilblains, nor any objective 
symptomatology associated with frostbite.  

Notably, even if the veteran had not been given a VA 
examination directly after discharge, a breach of a duty to 
assist does not "form the predicate of a CUE claim."  See 
Cook, 318 F.3d at 1341.  Further, it appears that the veteran 
basically disagrees with the how the RO weighed the evidence.  
This can never rise to the level of CUE.  See Henry, 2 Vet. 
App. At 90.  

The veteran did not appeal the February 1949 determination, 
or thereafter file a claim for an increased rating until 
1990.  The Board cannot conclude that a mistake rising to the 
level of CUE has been identified in a February 1949 rating 
decision. 


ORDER

A February 1949 rating decision was not clearly and 
unmistakably erroneous in disallowing an initial rating in 
excess of 0 percent for residuals of frozen feet.  To this 
extent, the appeal is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


